DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, this claim is indefinite due to the limitation “a BSM unit attached to a side surface facing the vehicle body” in line 1 of the claim. It is unclear whether the limitation “facing the vehicle body” refers to the BSM unit facing the vehicle body, or if it refers to the side surface facing the vehicle body.

Additionally, claim 1 recites the limitation "the vehicle body" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to “a vehicle body” in the claim limitations. Additionally, there is a later reference to “a vehicle body of a vehicle,” found in line 2 of the claim. As such, given the order these limitations are presented, it is unclear whether “the vehicle body” in line 1 must specifically be referring to the same “vehicle body” referred to in claim 2, rendering the limitations further indefinite. 

In regard to claim 2, this claim is indefinite due to the limitation “a BSM unit attached to a side surface facing the vehicle body” in line 1 of the claim. It is unclear whether the limitation “facing the vehicle body” refers to the BSM unit facing the vehicle body, or if it refers to the side surface facing the vehicle body.

Additionally, claim 2 recites the limitation "the vehicle body" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to “a vehicle body” in the claim limitations. Additionally, there is a later reference to “a vehicle body of a vehicle,” found in line 2 of the claim. As such, given the order these limitations are presented, it is unclear whether “the vehicle body” in line 1 must specifically be referring to the same “vehicle body” referred to in claim 2, rendering the limitations further indefinite. 

Additionally, claim 2 recites the limitation “wherein the visor is positioned on a rear side of the vehicle on the side surface” in lines 8-9 of the claim. This claim is indefinite for multiple reasons. Firstly, the “side surface” is initially described in lines 1-2 of the claim as being a side surface of a visor of an outer mirror. Thus, it is unclear what is meant by the visor being positioned … on the side surface, as this implies that the visor is positioned on a surface of itself. Additionally, it is unclear what is meant by the visor being positioned “on a rear side of the vehicle,” as the limitations of the claim appear to be describing the visor as the outer casing portion of a side mirror of the vehicle, which comprises a mirror that faces the rear of the vehicle, but is located on the side of the vehicle where the driver can view the mirror. The limitations stating that the visor is provided “on a rear side of the vehicle” imply that the mounting position of the visor is ON the rear side of the vehicle itself. As such, it is unclear how and where the outer mirror, side surface, and visor are positioned on the vehicle.  

In regard to claims 3-4, and 7, these claims are either directly or indirectly dependent upon the independent claim 1, and fail to remedy the deficiencies of the claim from which they depend. As such, these claims are also indefinite.

In regard to claims 5-6, and 8, these claims are either directly or indirectly dependent upon the independent claim 2, and fail to remedy the deficiencies of the claim from which they depend. As such, these claims are also indefinite.

Claim 3 recites the limitation "the rear side of the vehicle" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to “a rear side” in the claim limitations of claim 3, or claim 1 from which it depends.

In regard to claim 4, 6, 7, and 8, these claims each recite the limitation “the lens is provided on the rear side of the vehicle.” This limitation renders the claim indefinite, as it is unclear as to the location that the lens (and thus, the housing accommodating the light source, and side surface of a visor, as well) is mounted on the vehicle. The limitations of the independent claims indicate that the lens is configured to be attached to the housing (which is configured to accommodate the light source), which is part of the BSM unit attached to a side surface of a visor of an outer mirror. Additionally, the drawings, such as Fig. 1, indicate that this side surface and outer mirror exist in the form of a vehicle side mirror, which comprises a mirror that faces the rear of the vehicle, but is located on the side of the vehicle where the driver can view the mirror. The limitations of claim 4 stating that the lens is provided “on the rear side of the vehicle” imply that the mounting position of the lens is ON the rear side of the vehicle itself, rather than merely just facing such a direction. As such, it is unclear how and where the lens and side surface are positioned on the vehicle.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynam et al. (U.S. Publication No. 2008/0316054), hereinafter referred to as Lynam.

In regard to claim 1, Lynam teaches a BSM unit (Lynam paragraph 9 noting that an exterior rearview mirror assembly for a vehicle includes a blind spot indicator) attached to a side surface facing the vehicle body of a visor of an outer mirror provided to a vehicle body of a vehicle (Lynam paragraph 9 noting blind spot indicator is located at and oriented at the inboard portion of the mirror shell or casing so as to be viewable by the driver of the vehicle; and Fig. 14 showing the blind spot indicator positioned on the side surface of the mirror casing (“visor”) of the exterior side mirror of the vehicle), the BSM unit comprising:
a light source (Lynam paragraph 11 noting the blind spot indicator may include a light source or illumination source (such as one or more light emitting diodes (LEDs) or the like));
a housing configured to accommodate the light source (Lynam paragraph 71 noting that the blind spot indicator module 518 includes a housing 542, which accommodates the light source (LEDs 546c); and Fig. 17 showing these elements); and
a lens configured to be attached to the housing and emit light from the light source to an outside of the housing (Lynam paragraph 11 noting the blind spot indicator may include a lens or other optic or light directing/guiding device or element or means or a light channel, conduit or means, or a light baffle or means, or a light louver or blind or means, or a light directing element or means, preferably at the mirror shell or casing, for directing the light emitted by the light source toward the driver for viewing by the driver),
wherein at least a portion of the lens protrudes from the side surface of the visor in an out-of-plane direction of the side surface (Lynam Figs. 24 and 27 showing lens element 544b’, and paragraph 78 noting the lens element includes a raised portion 544b’ that protrudes outward from the outer surface of the housing; and Fig. 27 showing the blind spot indicator 518 positioned on the side surface of the mirror visor).

In regard to claim 2, as best understood given the rejections discussed above under 35 U.S.C. 112(b), Lynam teaches a BSM unit (Lynam paragraph 9 noting that an exterior rearview mirror assembly for a vehicle includes a blind spot indicator) attached to a side surface facing the vehicle body of a visor of an outer mirror provided to a vehicle body of a vehicle (Lynam paragraph 9 noting blind spot indicator is located at and oriented at the inboard portion of the mirror shell or casing so as to be viewable by the driver of the vehicle; and Fig. 14 showing the blind spot indicator positioned on the side surface of the mirror casing (“visor”) of the exterior side mirror of the vehicle), the BSM unit comprising:
a light source (Lynam paragraph 11 noting the blind spot indicator may include a light source or illumination source (such as one or more light emitting diodes (LEDs) or the like));
a housing configured to accommodate the light source (Lynam paragraph 71 noting that the blind spot indicator module 518 includes a housing 542, which accommodates the light source (LEDs 546c); and Fig. 17 showing these elements); and
a lens configured to be attached to the housing and emit light from the light source to an outside of the housing (Lynam paragraph 11 noting the blind spot indicator may include a lens or other optic or light directing/guiding device or element or means or a light channel, conduit or means, or a light baffle or means, or a light louver or blind or means, or a light directing element or means, preferably at the mirror shell or casing, for directing the light emitted by the light source toward the driver for viewing by the driver),
wherein the visor is positioned on a rear side of the vehicle on the side surface and has an edge portion surrounding a mirror of the outer mirror (Lynam Fig. 27A-B showing the visor casing surrounding the mirror 512’ of the outer mirror, and showing that portions of the visor are positioned to face the rear side of the vehicle (the direction the mirror is facing)), and
at least a portion of the lens is exposed on the side surface of the visor and reaches the edge portion of the visor (Lynam Figs. 24 and 27 showing lens element 544b’, and paragraph 78 noting the lens element includes a raised portion 544b’ that protrudes outward from the outer surface of the housing; and Fig. 27 showing the blind spot indicator 518 positioned on the side surface of the mirror visor, and as the visor casing 514’ has a hole accommodating the location of the lens of the indicator, it can be seen that portions of the lens touch edges of the visor casing).

In regard to claim 3, Lynam teaches all of the limitations of claim 1 as discussed above. In addition, Lynam teaches wherein a height of the lens with respect to the side surface of the visor increases towards the rear side of the vehicle (Lynam Fig. 27A-B showing the side surface of the visor 514’, and showing the lens portion of the blind spot indicator module 518’, which is ovular in shape. Given the shape of this lens portion, it can be seen that there exists a portion of the lens in which its height increases towards the rear side of the vehicle, as the height of the oval increases starting from the edge farthest from the rear of the vehicle until it reaches the center of the oval where the height is greatest, and the direction of travel to see this height increase is the direction towards the rear side of the vehicle).

In regard to claim 4, Lynam teaches all of the limitations of claim 1 as discussed above. In addition, as best understood given the rejections discussed above under 35 U.S.C. 112(b), Lynam teaches wherein the lens is provided on the rear side of the vehicle on the side surface of the visor (Lynam paragraph 9 noting blind spot indicator is located at and oriented at the inboard portion of the mirror shell or casing so as to be viewable by the driver of the vehicle; and Fig. 14 showing the blind spot indicator positioned on the side surface of the mirror casing (“visor”) of the exterior side mirror of the vehicle; and Lynam Figs. 7-12 showing different embodiments of the location of the blind spot indicator module, and it’s lens, and showing that it can be placed in different locations, some of which facing the side towards the vehicle, and some of which facing the rear of the vehicle. Thus, given that it is unclear what is meant by “on the rear side of the vehicle on the side surface of the visor,” it can be seen that the teachings of Lynam include various options for locations on the side surface of the visor and/or facing the rear of the vehicle).

In regard to claim 5, Lynam teaches all of the limitations of claim 2 as discussed above. In addition, Lynam teaches wherein a height of the lens with respect to the side surface of the visor increases towards the rear side of the vehicle (Lynam Fig. 27A-B showing the side surface of the visor 514’, and showing the lens portion of the blind spot indicator module 518’, which is ovular in shape. Given the shape of this lens portion, it can be seen that there exists a portion of the lens in which its height increases towards the rear side of the vehicle, as the height of the oval increases starting from the edge farthest from the rear of the vehicle until it reaches the center of the oval where the height is greatest, and the direction of travel to see this height increase is the direction towards the rear side of the vehicle).

In regard to claim 6, Lynam teaches all of the limitations of claim 2 as discussed above. In addition, as best understood given the rejections discussed above under 35 U.S.C. 112(b), Lynam teaches wherein the lens is provided on the rear side of the vehicle on the side surface of the visor (Lynam paragraph 9 noting blind spot indicator is located at and oriented at the inboard portion of the mirror shell or casing so as to be viewable by the driver of the vehicle; and Fig. 14 showing the blind spot indicator positioned on the side surface of the mirror casing (“visor”) of the exterior side mirror of the vehicle; and Lynam Figs. 7-12 showing different embodiments of the location of the blind spot indicator module, and it’s lens, and showing that it can be placed in different locations, some of which facing the side towards the vehicle, and some of which facing the rear of the vehicle. Thus, given that it is unclear what is meant by “on the rear side of the vehicle on the side surface of the visor,” it can be seen that the teachings of Lynam include various options for locations on the side surface of the visor and/or facing the rear of the vehicle).

In regard to claim 7, Lynam teaches all of the limitations of claim 3 as discussed above. In addition, as best understood given the rejections discussed above under 35 U.S.C. 112(b), Lynam teaches wherein the lens is provided on the rear side of the vehicle on the side surface of the visor (Lynam paragraph 9 noting blind spot indicator is located at and oriented at the inboard portion of the mirror shell or casing so as to be viewable by the driver of the vehicle; and Fig. 14 showing the blind spot indicator positioned on the side surface of the mirror casing (“visor”) of the exterior side mirror of the vehicle; and Lynam Figs. 7-12 showing different embodiments of the location of the blind spot indicator module, and it’s lens, and showing that it can be placed in different locations, some of which facing the side towards the vehicle, and some of which facing the rear of the vehicle. Thus, given that it is unclear what is meant by “on the rear side of the vehicle on the side surface of the visor,” it can be seen that the teachings of Lynam include various options for locations on the side surface of the visor and/or facing the rear of the vehicle).

In regard to claim 8, Lynam teaches all of the limitations of claim 5 as discussed above. In addition, as best understood given the rejections discussed above under 35 U.S.C. 112(b), Lynam teaches wherein the lens is provided on the rear side of the vehicle on the side surface of the visor (Lynam paragraph 9 noting blind spot indicator is located at and oriented at the inboard portion of the mirror shell or casing so as to be viewable by the driver of the vehicle; and Fig. 14 showing the blind spot indicator positioned on the side surface of the mirror casing (“visor”) of the exterior side mirror of the vehicle; and Lynam Figs. 7-12 showing different embodiments of the location of the blind spot indicator module, and it’s lens, and showing that it can be placed in different locations, some of which facing the side towards the vehicle, and some of which facing the rear of the vehicle. Thus, given that it is unclear what is meant by “on the rear side of the vehicle on the side surface of the visor,” it can be seen that the teachings of Lynam include various options for locations on the side surface of the visor and/or facing the rear of the vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Belcher et al. – U.S. Publication No. 2013/0201012
Henion et al. – U.S. Publication No. 2011/0260845

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488